Day, J.
The plaintiff in error was convicted of a violation of the liquor laws. He was charged and convicted upon two counts; the first charging him with unlawful possession of intoxicating liquor, and the second charging him with the unlawful transportation with the intent to sell or dispose of the same.
The only error relied upon for reversal and argued in *28the brief is that the evidence is insufficient to sustain the verdict on the second count of the complaint.
We have examined the entire record, and the evidence of the defendant himself, which establishes the fact that he was stopped by the sheriff, whereupon he got out of his car and stood beside it; that he had two bottles upon his person, and that, while the officers were searching his car, he threw the bottles upon the pavement, breaking them; that he had purchased the liquor in Omaha and had carried it with him until the time of his arrest in York. The testimony of the defendant at least is sufficient to sustain a verdict for transporting liquor. The complaint is sufficient to charge the defendant with this offense. Where the complaint charges one with transporting liquor for the purpose of sale, it includes and charges the offense of transporting liquor with the minuteness necessary to sustain a conviction of the lesser crime. In re Application of Flanders, 119 Neb. 761.
Having determined that the evidence in this case is sufficient to sustain the verdict and the judgment in the trial court, and no other question being presented, said judgment is
Affirmed.